Citation Nr: 0711481	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from April 1945 to 
December 1946.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service, and the only competent 
evidence on the question of a medical nexus between current 
hearing loss and service weighs against the claim.  

2.  Tinnitus was not demonstrated in service and the only 
competent evidence on the question of a medical nexus between 
current tinnitus and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a November 2004 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims in March 2005, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires a remand.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical and personnel 
records have been identified by the National Personnel 
Records Center (NPRC) as being likely destroyed by fire and 
therefore unavailable.  However, the veteran's separation 
medical examination and his Separation Qualification Record 
(WD AGO Form 100) are associated with the claims file.  
Audiograms from Beltone have been obtained by the RO, and the 
veteran has been provided a VA examination.  In April 2006, 
the veteran indicated that he did not have any additional 
information or evidence to submit in support of his claims.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As noted above, while the veteran's separation medical 
examination and Separation Qualification Record are 
associated with the claims file, it appears the rest of his 
service records were lost due to a fire at NPRC and therefore 
unavailable.  In cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has alleged that his bilateral hearing loss and 
tinnitus are related to his period of service.  In this 
regard, the veteran has contended that his work as an 
aircraft mechanic during World War II exposed him to acoustic 
trauma.  The veteran's military occupational specialty (MOS), 
as noted in his Separation Qualification record, was 
"Airplane and Engine Mechanic" as well as "Airplane Power 
Mechanic."  

Here, the veteran has not contended that he was diagnosed or 
treated in service for hearing loss or tinnitus.  
Notwithstanding that fact, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet.  App. 155, 159 (1993).  

A review of the veteran's separation medical examination 
reflects whispered voice testing of 15/15 in the right ear 
and 15/15 in the left ear.  Post-service medical evidence 
includes Beltone audiograms dated in March and June 2003, and 
August 2004, in which findings would appear to reflect 
bilateral hearing loss.  In this case, the Board may not 
interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

In a report of December 2004 VA examination, the examiner 
conducted a review of the veteran's claims file and noted the 
veteran's reported history.  Such history included the 
veteran's report of noise exposure in service as well as his 
post-service occupational and recreational noise exposure.  
The examiner noted the veteran's reported history of 
childhood ear infections and subsequent ear infections in 
adult life to include having been treated for ear infections 
at least 12 times as an adult.  The veteran also complained 
of chronic bilateral tinnitus which he attributed to his 
military noise exposure, but he could not remember the date 
of onset of the tinnitus.  Furthermore, the examiner also 
reviewed the veteran's audiological tests from Beltone, and 
reported that such audiograms revealed a relatively flat, 
moderate-to-severe hearing loss.  

Otoscopic examination of the veteran's ears revealed a healed 
perforation of the right tympanic membrane (ear drum) and an 
intact left tympanic membrane.  Audiological testing revealed 
mixed hearing loss bilaterally.  The examiner noted that the 
veteran's VA audiological test results were not consistent 
with an audiometric configuration that was consistent with 
noise exposure.  Instead, the audiological test results were 
consistent with the veteran's extensive history of middle ear 
problems.  The examiner opined that the veteran's hearing 
loss and tinnitus were not due to or aggravated by any event 
during military service.  

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion to address the relationship between the veteran's 
current hearing loss and tinnitus, and his period of service, 
found that the veteran's bilateral hearing loss or tinnitus 
was not related to his period of service.  Otherwise, there 
is absent from the record competent evidence linking any 
current hearing loss or tinnitus to the veteran's period of 
service, or within one year of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  

The Board is cognizant of the arguments raised by the 
veteran's representative in an October 2006 Informal Hearing 
Presentation.  The Board notes that the VA examiner's opinion 
was based on a review of the claims file, the veteran's 
reported history, and a clinical evaluation.  The veteran is 
competent to provide testimony concerning factual matters of 
which he had first hand knowledge (i.e., being treated both 
as a child and as an adult for ear infections).  See e.g., 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Likewise, 
the examiner's opinion included consideration of the 2003 and 
2004 Beltone audiograms.  As such, the Board finds the 
examiner's opinion competent and probative of the matters 
under consideration.  The veteran simply has not provided any 
competent medical evidence to otherwise refute the VA 
examiner's findings.  

The Board does not doubt the sincerity of the veteran's 
beliefs that his bilateral hearing loss and his tinnitus are 
medically related to his military service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the existence 
of a medical disability and whether there exists a medical 
nexus between any such disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
For these reasons, the veteran's own report of the etiology 
of his conditions has no probative value.  

Under these circumstances, the claims for service connection 
for hearing loss and for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the competent evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).   


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


